



SECOND AMENDMENT TO THE
HERMAN MILLER, INC.
2011 LONG-TERM INCENTIVE PLAN


SECOND AMENDMENT TO THE HERMAN MILLER, INC. 2011 LONG-TERM INCENTIVE PLAN as
adopted by the
Board of Directors of Herman Miller, Inc. (the "Company") the 13th day of July,
2015, with reference to the following:


RECITALS


A.The Herman Miller, Inc. 2011 Long-Term Incentive Plan (the "Plan") was
approved by the Company's shareholders on October 10, 2011.


B.Under Article 12 of the Plan, the Board of Directors has the authority,
subject to certain conditions, to amend the Plan from time to time.


C.Subject to shareholder approval, the Board has elected to amend the Plan to
establish annual limits on the number of shares of Common Stock that may be
subject to Awards granted to individual Participants.


NOW, THEREFORE, the Plan is amended as follows:


1.
Article 4 of the Plan is hereby amended by adding new Section 4.3 to read as
follows:



4.3 Award Limits. Notwithstanding any provision in the Plan to the contrary, and
to the extent an Award is intended to comply with the requirements of Section
162(m) of the Code,


(a)the maximum number of shares of Common Stock that may be subject to any Full
Value Award granted under the Plan to any one Participant during any fiscal year
of the Company may not exceed 250,000 shares (as adjusted from time to time in
accordance with the provisions of the Plan);


(b)the maximum number of shares of Common Stock that may be subject to any Award
granted under the Plan that is not a Full Value Award to any one Participant
during any fiscal year of the Company may not exceed 500,000 shares (as adjusted
from time to time in accordance with the provisions of the Plan); and
(c)the maximum number of shares of Common Stock that may be subject to any Award
granted under the Plan to any individual Non-employee Director during any fiscal
year of the Company may not exceed 40,000 shares (as adjusted from time to time
in accordance with the provisions of the Plan).


2.
In all other respects the Plan shall continue in full force and effect.



CERTIFICATION


The foregoing Second Amendment to the Plan was adopted by the Board of Directors
on July 13, 2015.


HERMAN MILLER, INC.




By H. Timothy Lopez


Its Secretary





